Case 1:20-cr-00004-ER Document 36 Filed 08/13/20 Page 1 of 2

Southern District
Federal Defenders 52 Duane Street-10th Floor, New York, NY 10007
OF NEW YORK, INC. Tel: (212) 417-8700 Fax: (212) 571-0392

 

David E. Patton Mi E M O E N D O Bb S EF D Southern District of New York
Executive Director Jennifer L. Brown
Attorney-in-Charge

 

 

August 11, 2020 Defendant's bail conditions are modified so as to allow:
(1) the removal of his ankle monitor for purposes of
By ECF undergoing an MRI on August 14, 2020; (2) the ability
to travel domestically for work-related purposes with
The Honorable Edgardo Ramos the prior approval of Pretrial Services. Defendant's
United States District Judge request for bail modification is otherwise DENIED.
Southern District of New York SO ORDERED.
40 Foley Square
New York, NY 10007 —2 () fe
ZX I), (eo
Re: United States v. Doran Santiago Ramos Elgato Saini, US.DJ
Dated: August 13, 2020
20-CR-4 (ER) peace er
New York, New York

 

 

 

Dear Judge Ramos:

I write to respectfully request that the Court modify Mr. Doran Santiago Ramos’s bail
conditions to remove the condition of home detention and electronic monitoring, and permit Mr.
Ramos to travel domestically for work with advance permission from pretrial services.

This Court placed Mr. Ramos on home detention on May 22, 2020. According to Mr.
Ramos’s pretrial services officer, Mr. Ramos has been compliant with the strict conditions of
home detention. Mr. Ramos will be starting a new job on August 15, 2020, with Clothes Minded
Group (CMG). CMG is a company based in the United Kingdom and the United States that
focuses on producing fashion focused events and connecting fashion brands to retail stores. Mr.
Ramos will be assisting with media outreach and marketing in the United States. His work will
require domestic travel beginning this month. Removing the condition of home detention and
electronic monitoring will facilitate Mr. Ramos’s transition back to work and will allow him to
work with new clients and colleagues without the stigma of an ankle bracelet. Mr. Ramos also
seeks removal of the electronic monitor in time for an upcoming medical appointment. Mr.
Ramos has a MRI scheduled for August 13, 2020. See Exhibit A. Mr. Ramos cannot wear an
electronic ankle monitor while undergoing the MRI. Therefore, we ask that the electronic
monitor be removed in time for the MRI.

Finally, Mr. Ramos also requests modification of his bail to allow for temporary work
related travel with advance permission from pretrial services. Mr. Ramos would submit a
schedule for work-related travel and information on lodging and travel arrangements to pretrial
services.
Case 1:20-cr-00004-ER Document 36 Filed 08/13/20 Page 2 of 2

The government has not yet responded to a request for its position on this modification.
Mr. Ramos’s pretrial officer, John Moscato, objects to removing the home detention requirement
because of Mr. Ramos’s violation in March, but acknowledges that Mr. Ramos has been doing
well under his supervision since his release from the MCC.

Respectfully submitted,

/s/
Zawadi Baharanyi
Assistant Federal Defender
212-417-8735

ce: Brett Kalikow
Assistant United States Attorney
(by ECF)
